Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00177-CR

                                   Alejandro Leal PEÑA,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-090168-CRA
                         Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 15, 2015.


                                               _____________________________
                                               Patricia O. Alvarez, Justice